t c memo united_states tax_court david c scholz petitioner v commissioner of internal revenue respondent docket no 404-13l filed date james g mcgee jr for petitioner horace crump for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy for the taxable years and respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background the following facts are derived from the parties’ pleadings and motion papers including attached exhibits and affidavits see rule b petitioner is a self-employed insurance salesman he resided in mississippi when he petitioned this court petitioner filed late his federal_income_tax returns for and did not pay the full amounts of tax shown as due on those returns the irs subse- quently assessed the tax shown as due in an effort to collect these assessed amounts the irs sent petitioner on date a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process or equivalent_hearing in his request peti- tioner asked that his account be placed in currently not collectible status or alternatively that the irs consider a collection alternative in the form of an installment_agreement on date a settlement officer so from the irs appeals_office wrote petitioner to schedule a cdp hearing for date the so in- formed petitioner that in order for him to consider a collection alternative peti- tioner needed to submit a completed form 433-a collection information state- ment for wage earners and self-employed individuals together with supporting financial information at the cdp hearing petitioner’s representative told the so that petitioner’s recent loss of a major client adversely had affected his financial situation as a result petitioner was not able to provide updated financial information within the timeframe the so had set the parties agreed that petitioner would provide the requested information by date the so informed petitioner’s representative that if the information was not received by that date the proposed levy would be sustained the so did not receive the requested information by date and petitioner did not timely request additional time to submit it the so nevertheless waited an additional two weeks before closing the file having heard nothing from petitioner or his representative the so on date sustained the proposed levy by issuing a notice_of_determination concerning collection action s under sec_6320 and or petitioner timely petitioned this court for review on date on date respondent filed a motion for summary_judgment and petitioner responded on date a summary_judgment and standard of review discussion the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts on date petitioner filed a petition for bankruptcy in the u s bankruptcy court for the southern district of mississippi this filing triggered the automatic_stay under u s c sec_362 on date the bankruptcy court indicated that the automatic_stay would be lifted if petitioner failed to comply with a certain court order petitioner did fail to comply with that order and the bankruptcy stay was accordingly lifted on date on date the bankruptcy court closed petitioner’s case by discharging certain debts under u s c sec but it does not appear that the tax_liabilities at issue here were discharged cf 94_tc_1 tax_court lacks jurisdiction to decide whether a taxpayer’s deficiencies were discharged in a bankruptcy proceeding in any event neither party contends that the bankruptcy stay or petitioner’s discharge_in_bankruptcy has any effect on our jurisdiction to consider and resolve this case on the merits by affidavit or otherwise showing that there is a genuine dispute for trial rule d petitioner’s response to the motion for summary_judgment alleges no dis- pute as to any material fact in light of respondent’s motion his supporting affi- davits and petitioner’s response thereto we conclude that this case may be adjudi- cated summarily where as here there is no challenge to the amounts of a taxpayer’s under- lying tax_liabilities for the years at issue the court reviews the irs determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir b analysis in deciding whether the so abused his discretion in sustaining the proposed levy we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 it is clear from our review of the record that the so conducted a thorough review of petitioner’s filings and account transcripts and verified that the requirements of applicable law and administrative procedure were followed the taxpayer may raise at his cdp hearing any relevant issue relating to the collection action including offers of collection alternatives see sec_6330 petitioner’s hearing request included a statement that he intended to propose an installment_agreement sec_6159 authorizes the irs to enter into a written_agreement allowing a taxpayer to pay a tax_liability in installments if it concludes that the agreement will facilitate full or partial collection of such liability though stating his intention to do so petitioner never actually proposed an installment_agreement the so gave him a reasonable extension of time which afforded him more than six weeks to make such a proposal before the case was closed it is not an abuse_of_discretion for a settlement officer to decline to con- sider an installment_agreement where the taxpayer does not place a specific pro- posal on the table see 138_tc_228 moreover petitioner neglected to furnish form 433-a and the underlying financial information that the so had twice requested as a prerequisite for con- sideration of a collection alternative it is incumbent on the taxpayer to provide the financial information that will enable the irs to make an informed evaluation of his ability to pay see eg sec_6159 sec_7122 454_f3d_688 7th cir 414_f3d_144 1st cir a settlement officer does not abuse his discretion when the taxpayer’s failure to provide financial information prevents the so from considering collection alternatives see eg lance v commissioner tcmemo_2009_129 schwersensky v commissioner tcmemo_2006_178 petitioner contends that he did not have a sufficient opportunity to explore less intrusive collection means because of his change in financial status and supposed inability to show such a change to the appeals officer quite the contrary when petitioner’s representative informed the so of petitioner’s change in financial status the so afforded him a three-week extension of time in which to submit a proposal with supporting financial information after that deadline had passed the so waited another two weeks before closing the case under these circumstances petitioner was perfectly capable of demonstrating his change in financial status to the so there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy gazi v commis- sioner tcmemo_2007_342 94_tcm_474 see eg shanley v commissioner tcmemo_2009_17 97_tcm_1062 finding no abuse_of_discretion when an so sustained a notice_of_determination after a taxpayer failed to provide requested documentation within days when an so gives a taxpayer an adequate period of time in which to respond it is not an abuse_of_discretion for the so to move ahead after encountering radio silence from the taxpayer see maselli v commissioner tcmemo_2010_19 citing roman v commissioner t c memo finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
